Mr. Justice Leech delivered the opinion of the court: This is a claim filed for the purpose of recovering compensation for the personal injury sustained in line of duty while a member of Battery B, 124th Field Artillery, Illinois National Guard. In the statement filed by the Attorney General, it is admitted that the claimant in his statement, brief and argument properly states the facts and circumstances surrounding the cause of injury and that the amount of the award should be based on the basis of the Workmen’s Compensation Act. Therefore, it is the opinion of the court, that the claimant be awarded the sum of Two Thousand, Two Hundred Fifty-nine Dollars and Fifty Cents ($2,259.50).